      Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 1 of 29



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                 EASTERN DIVISION


 ELIZABETH JANE SINNER, WHITNEY
 OXENDAHL, CAROL SAWICKI, LOIS
 ALTENBURG, and NORTH DAKOTA
 VOTERS FIRST,

                        Plaintiffs,                   Case No. _______________________

                        v.

 AL JAEGER, in his official capacity as
 Secretary of State of North Dakota,

                        Defendant.


                                          COMPLAINT

       Plaintiffs Elizabeth Jane Sinner, Whitney Oxendahl, Carol Sawicki, Lois Altenburg, and

North Dakota Voters First (collectively, “Plaintiffs”), for their Complaint against Defendant Alvin

A. Jaeger, in his official capacity as North Dakota Secretary of State (“Defendant”), state and

allege as follows:

                                        INTRODUCTION

       1.      North Dakota requires that a person circulating a petition personally witness all

signatures on the petition and remain in physical control of the petition at all times. The circulator

must swear that they have complied with these requirements before a Notary Public. North Dakota

also dictates that petitions may not be signed electronically. Due to the COVID-19 pandemic,

North Dakota’s in-person signature requirements are not only unrealistic and difficult, they are

dangerous. In this lawsuit, Plaintiffs seek a ruling that, due to the unique nature of the COVID-19




                                                  1
      Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 2 of 29



pandemic, the state may not bar them from collecting signatures for their proposed constitutional

amendment by reliable and secure electronic means.

        2.      North Dakota’s requirements to place a constitutional amendment on the ballot

have become dangerous and unnecessarily difficult to satisfy in light of the COVID-19 pandemic

and the restrictions imposed to address it. Specifically, North Dakota law requires close in-person

contact between circulators, electors, and notaries public—the type of contact that counters federal

and state guidelines and recommendations and is ill-advised due to COVID-19. The challenged

procedures result in a severe burden that effectively deprives Plaintiffs of their opportunity to

propose a constitutional amendment eliminating partisan gerrymandering until after the 2030

census. As a result, Plaintiffs are forced to choose between foregoing their right to place a

constitutional amendment on the ballot or complying with petition requirements that create an

unnecessary and potentially lethal situation involving thousands upon thousands of close personal

interactions during a pandemic. Plaintiffs seek relief in this Court to alleviate the unconstitutional

burden these requirements impose on their rights under the First and Fourteenth Amendments as

applied to them during the COVID-19 pandemic.

        3.      Plaintiffs became eligible to begin gathering signatures for their petition to add a

new section and amend Article IV of the North Dakota Constitution (the “Proposed Amendment”)

on Thursday, April 30, 2020. The Proposed Amendment would (1) require ballots to be transmitted

to qualified military-overseas electors by the sixty-first day before an election; (2) require that all

voting machines produce a paper record of each vote cast and require a random audit of election

results; (3) establish a new process for open primary elections using instant runoff voting; and (4)

create impartial legislative redistricting.




                                                  2
        Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 3 of 29



          4.     Plaintiffs were instructed by Defendant that a “circulator must personally witness

the signature applied to the petition by each qualified elector who signs the petition. The petition

must remain in the physical possession of the qualified North Dakota circulator[.] . . . A petition

left unattended is an improperly circulated petition and is not counted. . . . An affidavit is on the

last page of each petition whereby the circulator is required to swear (or affirm) before a notary

public that he or she circulated the petition in the manner required by state law and that he or she

witnessed each signature applied to the petition by a qualified elector.” 1 The COVID-19 pandemic

makes it dangerous to comply with those requirements.

          5.     Plaintiffs seek to place the Proposed Amendment before North Dakota electors in

the November 3, 2020 general election. Plaintiff North Dakota Voters First (“NDVF”) already has

expended considerable effort and money in preparation for the petition drive to place the Proposed

Amendment on the ballot. NDVF, its members, and the individual Plaintiffs would expect

significant progress in gathering petition signatures beginning this week were it not for the

COVID-19 pandemic and the restrictions imposed to address it.

          6.     Moreover, it is crucial to Plaintiffs that the Proposed Amendment appear on the

ballot in this election cycle. Because the Proposed Amendment impacts the redistricting process

that follows the census, Plaintiffs cannot simply put the Proposed Amendment on the ballot in the

2022 election cycle. If Plaintiffs cannot get the Proposed Amendment on the ballot in the 2020

election, the next opportunity to create the change Plaintiffs seek will come after a new state

legislative map is drawn in 2021, effectively delaying redistricting reform until after the 2030

census.




1
    Letter from Alvin A. Jaeger to Carol M. Sawicki 1 (Apr. 30, 2020) (underlining in original).


                                                  3
      Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 4 of 29



       7.      In lieu of the in-person collection of “wet” signatures, which requires close, in-

person interactions, Plaintiffs could gather the necessary signatures electronically. Permitting

secure and verifiable electronic signatures would allow Plaintiffs to meaningfully participate in

the ballot initiative process, would protect the public from the further unnecessary spread of

COVID-19, and would sufficiently guarantee validity of electors’ signatures.

       8.      Given the severe restrictions on and the danger inherent in physically interacting

with others, North Dakota’s requirements that petition circulators gather wet signatures in person

and have petitions notarized unduly burden Plaintiffs’ fundamental First and Fourteenth

Amendment rights under the U.S. Constitution.

                                             PARTIES

       9.      Plaintiff Elizabeth Jane Sinner is a resident, eligible elector, and regular voter in the

State of North Dakota who wants to sign the petition in support of the Proposed Amendment. Due

to health concerns, Ms. Sinner must adhere to guidance issued by the CDC and North Dakota

Department of Health and maintain a distance of at least six feet from all people at all times. As a

result, it would be burdensome for her to sign the petition in support of the Proposed Amendment

and comply with the North Dakota petition requirements governing constitutional amendments.

Plaintiff Sinner lives in Fargo, Cass County.

       10.     Plaintiff Whitney Oxendahl is a resident, eligible elector, and regular voter in the

State of North Dakota who wants to serve as a circulator for the Proposed Amendment. Plaintiff

Oxendahl lives in Fargo, Cass County.

       11.     Plaintiff Carol Sawicki is a resident, eligible elector, and regular voter in the State

of North Dakota who wants to serve as a circulator for the Proposed Amendment. Plaintiff Sawicki

also wants to recruit others to volunteer as a circulator for the Proposed Amendment. However,




                                                  4
      Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 5 of 29



due to COVID-19, Sawicki believes official orders, recommendations, and the widespread public

anxiety will make people reluctant to volunteer as circulators and electors reticent to sign the

petition. Plaintiff Sawicki lives in Fargo, Cass County.

       12.     Plaintiff Lois Altenburg is a resident, eligible elector, and regular voter in the State

of North Dakota who would like to sign the petition in support of the Proposed Amendment, and

to witness her husband’s signature on that petition, but due to her husband’s severe health

conditions, Plaintiff Altenburg and her husband are practicing social distancing and have stayed

out of contact with people entirely since mid-March. Plaintiff Altenburg is on the sponsoring

committee for NDVF, is a spokesperson and honorary chair of the NDVF campaign. It would be

burdensome for Plaintiff Altenburg to sign the petition in support of the Proposed Amendment in

the presence of a third-party circulator. Further, it would be burdensome to witness her husband’s

signature as a circulator and then have her circulator’s affidavit notarized in compliance with the

North Dakota petition requirements governing constitutional amendments. Plaintiff Altenburg and

her husband live in Fargo, Cass County.

       13.     Plaintiff North Dakota Voters First (“NDVF”) is a North Dakota sponsoring

committee responsible for the organization of the signature-gathering effort to certify the Proposed

Amendment to the November 3, 2020 general election ballot, and to support its passage by North

Dakota electors. NDVF will engage in signature collection in Fargo among other locations.

       14.     Defendant Alvin Jaeger is the North Dakota Secretary of State and the chief

elections officer in the State of North Dakota and is charged under the North Dakota Constitution

with receiving filed petitions and determining the sufficiency of signatures.




                                                  5
      Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 6 of 29



                                 JURISIDCTION AND VENUE

       15.     Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress the

deprivation, under color of state law, of rights secured by the U.S. Constitution.

       16.     This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy arise under the Constitution and

laws of the United States.

       17.     This Court has personal jurisdiction over Defendant, Secretary of State Alvin

Jaeger, who is sued in his official capacity only.

       18.     Venue is proper in this district under 28 U.S.C. § 1391(b) because a substantial part

of the events giving rise to the claim have occurred in this district. Plaintiffs Oxendahl, Sawicki,

Altenburg, and Sinner reside in this district and wished to collect or sign petition signatures in this

district. Plaintiff NDVF planned to gather signatures in this district and was about to launch its

signature-gathering operation in the district before the COVID-19 pandemic forced them to halt

their preparations. Pursuant to D.N.D. Civ. L.R. 3.1, assignment to the Eastern Division is proper.

This action arose in the Eastern Division because Plaintiffs’ rights are being violated in that

Division.

       19.     This Court has authority to enter declaratory and injunctive relief under 28 U.S.C.

§§ 2201 and 2202 and Rule 65 of the Federal Rules of Civil Procedure.

                                   FACTUAL ALLEGATIONS

  North Dakota Voters First Has Worked Diligently to Place the Proposed Amendment on the
                         November 3, 2020 General Election Ballot

       20.     Plaintiffs are proponents of the Proposed Amendment to North Dakota’s

Constitution, which is designed to ensure independent nonpartisan redistricting; establish open,

non-partisan primaries; enact ranked choice voting; require that voting machines produce a paper



                                                     6
      Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 7 of 29



record; require an audit of election results throughout the state; and expand the time for military

overseas voting. These measures are intended to provide people with greater opportunities to

participate in the democratic process and to foster greater confidence in North Dakota elections.

       21.     Since its formal establishment as a 501(c)(4) corporation in February 2020, NDVF

has used resources to hire consultants and seek legal advice. Additionally, NDVF has spent

significant time planning its strategy to collect signatures and was preparing to establish a full

network of volunteer petition circulators until the COVID-19 crisis halted their efforts.

       22.     On March 6, 2020, Plaintiff NDVF submitted its petition to the Secretary of State

for review and approval for circulation. This submission included the names and addresses of the

sponsoring committee and the full text of the Proposed Amendment.

       23.     On March 17, 2020, the Secretary of State provided NDVF with the petition title

along with a listing of corrections for the petition’s format.

       24.     On April 29, 2020, NDVF returned the petition to the Secretary of State for review.

       25.      On April 30, 2020, the Secretary of State approved the petition for circulation,

marking the beginning of the period in which NDVF was permitted to gather signatures. 2

       26.     As discussed infra, by this point—April 30, 2020—the Governor had already

issued an executive order declaring a state of emergency, shut down businesses, and barred large

gatherings as part of the comprehensive measures by the State to mitigate the effects of the

pandemic. Since then, the Governor has partially lifted some measures, but the impact of COVID-

19 remains pervasive. Even as some businesses may resume limited operations, others will not.



2
  Timeline for Constitutional Initiative Relating to military and overseas voters, election audits,
open primaries, instant runoff elections, legislative redistricting, and subdivision of House
legislative districts,
https://vip.sos.nd.gov/pdfs/Measures%20Info/Petitions%20Being%20Circulated/11%20Timeline
%2030Apr20.pdf


                                                  7
      Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 8 of 29



Those businesses that can resume operations are subject to social distancing and occupancy

requirements. Further, it is unclear whether and when the general public will feel comfortable with

in-person signature gathering, and is likewise unclear when petition circulators and signers will no

longer face exposure to a dangerous and novel virus while exercising their rights.

       27.     Furthermore, redistricting in North Dakota will occur in 2021, following the

decennial census. Thus, in order to reform the redistricting process before the new map is drawn,

the Proposed Amendment must be on the November 3, 2020 ballot. If it is not, Plaintiffs are

effectively barred from accomplishing the change they desire until after the 2030 census.

                        The Signature Gathering Process in North Dakota

       28.     North Dakota’s initiative and referendum provision is “self-executing.” Under the

North Dakota Constitution, “the people reserve the power . . . to propose and adopt constitutional

amendments by the initiative[.] . . . Laws may be enacted to facilitate and safeguard, but not to

hamper, restrict, or impair these powers.” See N.D. Const. art. III, § 1.

       29.     NDVF has to gather a number of petition signatures equal to at least four percent

of the North Dakota resident population at the last federal decennial census, which comes to

26,904 qualified North Dakota electors. See N.D. Const. art. III, § 9. Initiative petitions must be

filed with the Secretary of State “not less than one hundred twenty days before the statewide

election at which the measure is to be voted upon.” N.D. Const. art. III, § 5. The deadline for the

November general election ballot in North Dakota is July 6, 2020.

       30.     NDVF must abide by several requirements under North Dakota law that compel in-

person signature gathering:




                                                  8
         Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 9 of 29



                  a. Each copy of the petition “must remain in the physical possession” of the person

                      collecting signatures—known as the circulator. 3 The circulator must

                      “personally witness the signature applied to the petition by each qualified

                      elector who signs the petition” 4 and sign an affidavit stating “that the electors

                      who have signed the petition did so in their presence.” N.D. Const. art. III, § 3.

                  b. The circulator must sign this affidavit in presence of a Notary Public. See N.D.

                      Cent. Code Ann. §16.1-01-09(1).

                  c. Petition signatures must be wet, not electronic. See N.D. Cent. Code Ann. §

                      16.1-01-09.

          31.     After the signatures are filed, Defendant must determine the sufficiency of the

    signatures within 35 days. See N.D. Cent. Code Ann. § 16.1-01-10.

       The Coronavirus Pandemic Has Spread Throughout the United States and North Dakota

          32.     The United States and North Dakota are in a declared state of emergency as a result

    of a worldwide pandemic caused by a novel coronavirus. The respiratory disease caused by the

    virus, COVID-19, is highly contagious and can result in serious illness and death.

          33.     Beginning in January 2020, health experts and federal, state, and local government

    officials released an escalating series of warnings and emergency advisories, emphasizing the

    importance of protective measures including “social distancing,” defined as maintaining physical

    space from affected or potentially affected persons.




3
  Secretary of State, Initiating and Referring Law in North Dakota 5, available at
https://vip.sos.nd.gov/pdfs/Portals/initiating.pdf; Letter from Alvin A. Jaeger to Carol M.
Sawicki 1 (Apr. 30, 2020) (“A petition left unattended is an improperly circulated petition and is
not counted.”).
4
  Letter from Alvin A. Jaeger to Carol M. Sawicki (Apr. 30, 2020).


                                                    9
    Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 10 of 29



      34.     On January 30, 2020, the World Health Organization (“WHO”) declared that the

novel coronavirus constitutes a Public Health Emergency of International Concern. On January

31, President Donald Trump suspended entry into the United States by all foreign nationals who

had traveled to China in the past 14 days. On February 24, 2020, President Trump asked Congress

to allocate $1.25 billion for a coronavirus response.

      35.     On February 25, 2020, the Director of the National Center for Immunization and

Respiratory Diseases at the Centers for Disease Control and Prevention (“CDC”) announced that

“[d]isruption to everyday life may be severe” as a result of the virus. Regarding the spread, the

Director stated that “[i]t’s not so much a question of if this will happen anymore but rather more

of a question exactly when this will happen,” and called upon the American public to “work with

us to prepare.”

      36.     On February 26, 2020, CDC officials stated that “[n]on-pharmaceutical

interventions or NPIs will be the most important tools in our response to this virus,” and that such

NPIs included “social distancing measures.”

      37.     On February 27, 2020, the CDC issued further guidance recommending that

affected local communities practice “social distancing” measures, including reducing the

frequency of large gatherings and limiting the number of attendees.

      38.     On March 11, 2020, the Director-General of the WHO declared COVID-19 to be a

global pandemic.

      39.     On March 12, 2020, the CDC updated its coronavirus-related guidance to reflect

recommendations to consider cancelling or postponing mass gatherings and noting that person-

to-person spread of the virus happens most frequently within a distance of six feet.




                                                10
        Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 11 of 29



          40.     On March 13, 2020, North Dakota Governor Doug Burgum issued an Executive

    Order declaring a State of Emergency and ordered the activation of the North Dakota State

    Emergency Operations Plan “in order to assist local and tribal officials, to prevent injuries and

    save lives, alleviate hardships, implement appropriate response and recovery actions and future

    mitigation measures, and facilitate restoration of services and infrastructure.” 5

          41.     On March 13, 2020, President Trump declared a national emergency retroactive to

    March 1, 2020.

          42.     On March 15, 2020, the CDC advised that no gatherings of fifty or more people

    should occur over the next eight weeks, including weddings, festivals, parades, concerts, sporting

    events, and conferences. On March 16, 2020, President Trump advised citizens to avoid groups

    of more than 10.

          43.     On March 19, 2020, Governor Burgum issued an Executive Order mandating that

    restaurants, bars, breweries, cafes, and all other on-site dining establishments close to on-site

    patrons. The Executive Order also directed all recreation facilities, health clubs, athletic facilities

    and theaters, including movie theater and music or entertainment venues to close and cease

    operations. Finally, the Order mandated that state agencies and offices rapidly move all non-

    essential staff members to remote work and closed the North Dakota Capitol to visitors without

    an appointment. These limitations were put in place to last until April 6, 2020. 6




5
  Executive Order 2020-03, https://www.fmcsa.dot.gov/emergency/north-dakota-state-
emergency-executive-order-2020-03.
6
  Executive Order 2020-06, https://www.governor.nd.gov/sites/www/files/documents/executive-
orders/Executive%20Order%202020-06.pdf.


                                                     11
         Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 12 of 29



           44.     On March 22, 2020, Governor Burgum issued an Executive Order closing public

    and non-public K-12 schools until further notice and ordering the transition to distance learning. 7

           45.     On March 27, 2020, Governor Burgum expanded the March 19 Order to cover

    salons and barber shops, and tattoo, tanning, and massage facilities. He also extended the closures

    until April 6, 2020. 8

           46.     On March 30, 2020, Governor Burgum issued an Executive Order suspending the

    requirement that a physical meeting room with a speakerphone or monitor be made available to

    the public for meetings subject to open meetings laws being carried out remotely. 9

           47.     On April 1, 2020, Governor Burgum extended the March 19 Order, as expanded on

    March 27, to last until April 20, 2020. 10

           48.     On April 6, 2020, Governor Burgum issued an Executive Order suspending

    visitation in North Dakota long-term care facilities such as nursing facilities and basic care

    facilities with limited exceptions for end-of-life or compassionate care for residents with terminal

    conditions. 11 In the order, Governor Burgum recognized that “North Dakotans who reside in the




7
  Executive Order 2020-10, https://www.governor.nd.gov/sites/www/files/documents/executive-
orders/Executive%20Order%202020-10.pdf.
8
  Executive Order 2020-06.1,
https://www.governor.nd.gov/sites/www/files/documents/executive-
orders/Executive%20Order%202020-6.1%20expanded%20business%20closures.pdf.
9
  Executive Order 2020-16, https://www.governor.nd.gov/sites/www/files/documents/executive-
orders/Executive%20Order%202020-16.pdf.
10
   Executive Order 2020-06.2,
https://www.governor.nd.gov/sites/www/files/documents/executive-
orders/Executive%20Order%202020-06.2.pdf.
11
   Executive Order 2020-22, https://www.governor.nd.gov/sites/www/files/documents/executive-
orders/Executive%20Order%202020-22%20-%20Suspending%20visitation%20to%20long-
term%20care%20facilities.pdf.


                                                    12
     Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 13 of 29



 long-term care facilities in this state are among our most vulnerable populations and particularly

 susceptible to complications and adverse outcomes associated with COVID-19.” 12

       49.     On April 15, 2020, Governor Burgum extended the March 19 Order, as expanded

 on March 27, until April 30, 2020. 13

       50.     On April 29, 2020, Governor Burgum issued an Executive Order allowing health

 clubs, athletic facilities, movie theaters, restaurants, bars, breweries, cafes, salons, barber shops,

 and tattoo, tanning, and massage facilities to reopen if they adopt and follow general and industry-

 specific standards outlined in the Governor’s ND Smart Restart Protocol. 14 These restrictions

 include occupancy limits (e.g. 50% capacity maximum for restaurants 15 and 20% capacity

 maximum for movie theaters 16), physical distancing standards (marking six-foot increments for

 lines), 17 and limits on the number of people who can gather in one place (ensuring a six-foot

 distance between groups within businesses). 18




12
   Id.
13
   Executive Order 2020-06.3,
https://www.governor.nd.gov/sites/www/files/documents/executive-
orders/Executive%20Order%202020-
06.3%20Extending%20Restrictions%20on%20Certain%20Types%20of%20Businesses%20Duri
ng%20COVID-19%20Pandemic.pdf.
14
   Executive Order 2020-06.4,
https://www.governor.nd.gov/sites/www/files/documents/executive-
orders/Executive%20Order%202020-06.4.pdf.
15
   NDResponse.gov, Restaurants, Bars, Breweries, Distilleries, and Food Trucks,
https://ndresponse.gov/covid-19-resources/covid-19-business-and-employer-resources/nd-smart-
restart/nd-smart-restart-protocols/restaurants-bars.
16
   NDResponse.gov, Movie Theaters, https://ndresponse.gov/covid-19-resources/covid-19-
business-and-employer-resources/nd-smart-restart/nd-smart-restart-protocols/movie-theaters.
17
   NDResponse.gov, Standards for All Industries,
https://ndresponse.gov/sites/www/files/documents/covid-
19/ND%20Smart%20Restart/Standards%20for%20all%20Industries.pdf.
18
   Id.


                                                  13
     Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 14 of 29



       51.      Under Governor Burgum’s April 29 Order, recreational and sports arenas as well

 as music and entertainment venues must remain closed. 19 Additionally, state employees currently

 teleworking are continuing to do so and state facilities remain available to the public only by

 appointment. 20

       52.      On May 1, 2020, Governor Burgum said that K-12 schools would remain closed

 and continue distance learning for the rest of the school year. 21

       53.      In response to the COVID-19 crisis, public and private colleges and universities

 throughout North Dakota closed, initiated online instruction measures in lieu of in-person classes,

 and, when possible, sent their students away from campus for the remainder of the semester.

 Universities have not changed course in response to Governor Burgum’s April 29 Order and the

 ND Smart Restart plan.

             a. The University of North Dakota (UND), North Dakota’s largest university, said

                that “COVID-19 activity in Grand Forks County has not yet achieved levels that

                would allow the lifting of physical distancing precautions and restrictions on

                campus, in accordance with guidelines and recommendations from the Centers for

                Disease Control & Prevention. These precautions at UND include offering classes

                only online during the remainder of the Spring Semester and all of the upcoming

                Summer Session and restrictions on University-sponsored events. Furthermore,




19
   Executive Order 2020-06.4,
https://www.governor.nd.gov/sites/www/files/documents/executive-
orders/Executive%20Order%202020-06.4.pdf.
20
   Id.
21
   Burgum: K-12 schools will continue distance learning for remainder of school year as fight
against COVID-19 continues (May 1, 2020), https://www.health.nd.gov/news/burgum-k-12-
schools-will-continue-distance-learning-remainder-school-year-fight-against-covid.


                                                 14
     Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 15 of 29



                UND employees will continue to work remotely, when possible, also continues

                until further notice.” 22

             b. North Dakota State University (NDSU) released a statement that “the governor’s

                changes will not impact NDSU’s current operations . . . NDSU will continue with

                its current operating posture, including remote work arrangements. We are not

                immediately changing those measures. Instead, we anticipate a ramp-up period with

                various employees returning to campus in July and August depending on

                responsibilities.” 23

       54.      Local governments have responded to the pandemic as well. The City of Fargo

 website encourages people to “[a]void discretionary travel, shopping trips and social visits,”

 “[a]void social gatherings in groups of more than 10 people,” refrain from visiting “nursing home

 or retirement or long-term care facilities unless to provide critical assistance,” to “[a]void eating

 or drinking at bars, restaurants, and food courts,” and to “avoid crowded places and maintain

 distance from others when possible.” 24 Indeed, the Fargo mayor has made clear that violating

 social distancing orders can lead to fines of up to $1,000. 25 The City of Fargo is beginning to re-

 open its public facilities while practicing social distancing and taking extensive safety



22
   University statement on North Dakota Smart Restart Plan (Apr. 29, 2020),
http://blogs.und.edu/coronavirus/2020/04/29/university-statement-on-north-dakota-smart-restart-
plan/.
23
   Update from President Bresciani (Apr. 30, 2020),
https://www.ndsu.edu/police_safety/news/detail/58149/.
24
   The City of Fargo, What can you do?, https://fargond.gov/city-government/departments/fargo-
cass-public-health/coronavirus-disease-2019-covid-19
25
   See, e.g., The City of Fargo, Stay Home, Save Lives: Directive From the Mayor (Apr. 7, 2020),
https://download.fargond.gov/0/fargo_directive_for_stay_home._save_lives..pdf ;Joshua
Peguero, Fargo Mayor says you could face up to a $1,000 fine for violating social distancing
rules (Apr. 15, 2020), VALLEY NEWS LIVE,
https://www.valleynewslive.com/content/news/Fargo-Mayor-says-you-could-face-a-fine-of-up-
to-1000-for-violating-social-distancing-orders-569679921.html.


                                                 15
      Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 16 of 29



 precautions. However, the City still maintains a “preference towards utilizing virtual formats” for

 necessary public meetings and “[m]embers of the public are encouraged to consider alternative

 means of contacting City departments, including the utilization of online resources.” 26 The Fargo

 Public Library remains closed to the public and only began no-contact curbside pick-up on May

 4, 2020. 27

        55.    Public facilities across North Dakota have closed and multiple events have been

 cancelled or were never scheduled. 28 Roger Maris Celebrity Golf Week has been cancelled. 29 All

 high school spring sports seasons and championships as well as spring fine arts regional and state

 contests have been cancelled. 30 The Bismarck Event Center reflects cancellations of the Dakota

 Garden Expo, originally scheduled for May 9–10, and all remaining Bismarck Bucks games. 31

 Due to numerous cancellations and postponements, the earliest upcoming event at the

 FARGODOME is a concert on August 8. 32 The Fargo Marathon has also been postponed. 33




26
   The City of Fargo, City Facilities Will Be Reactivated on May 4 Utilizing “Reopening Fargo
Phase One” Plan (May 1, 2020), https://fargond.gov/news-events/city-news-room/post-
detail?id=5eace3395aecb770bc651ab1.
27
   Library to Begin No-Contact Curbside Hold Pick-up on Monday, May 4 (May 1, 2020),
https://fargond.gov/news-events/city-news-room/post-detail?id=5eac9f4addf546594553316a.
28
   NDtourism.com, COVID-19 Related Closures, https://www.ndtourism.com/articles/covid-19-
related-closures.
29
   Inforum.com, Roger Maris Celebrity Golf week canceled (May 5, 2020),
https://www.inforum.com/sports/golf/6479379-Roger-Maris-Celebrity-Golf-week-
canceled#.XrIB2ba9hWA.twitter.
30
   North Dakota High School Activities Association, Statement on remaining 2020 NDHSAA
Winter Postseason Tournaments, Spring Sports and Fine Arts Cancellation,
https://ndhsaa.com/news/1697/statement-on-remaining-2020-ndhsaa-winter-postseason-
tournaments-spring-sports-and-fine-arts-cancellation.
31
   Bismarck Even Center, Events, https://www.bismarckeventcenter.com/events.
32
   FARGODOME, Buy Tickets, https://fargodome.evenue.net/cgi-
bin/ncommerce3/SEGetGroupList?groupCode=GS&linkID=global-
fargo&shopperContext=&caller=&appCode=.
33
   FargoMoorhead.org, All events for Fargo Marathon – POSTPONED,
https://www.fargomoorhead.org/event/fargo-marathon/all/.


                                                16
     Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 17 of 29



       56.     Courts have also limited in-person contact. This Court, for example, issued an

 Administrative Order on April 20, 2020 that continued all jury trials scheduled through May 31,

 2020; continued all trial-specific deadlines in such continued criminal trials; suspended all

 hearings scheduled through May 31, 2020 with limited exceptions; provided for video or

 telephone conferencing for a number of hearings, proceedings and appearances through June 28,

 2020; continued grand jury proceedings scheduled through May 31, 2020; and closed the United

 States Courthouses in Bismarck, Fargo, Minot, and Grand Forks to the public with the exception

 of scheduled appointments. 34

       57.     On March 17, 2020, the North Dakota Supreme Court issued Administrative Order

 25 suspending civil and criminal jury trials and multi-person, in-person, compelled group

 meetings or hearings of specialty courts through April 24, 2020. 35 On April 15, 2020, the North

 Dakota Supreme Court amended its order to extend those suspensions through July 1, 2020. 36

       58.     As a result of expert warnings and advisories, recommendations from public

 officials, public health measures, news coverage, and the public health crisis caused by the

 pandemic, numerous public gatherings in North Dakota have been cancelled or postponed.

 Numerous categories of businesses and other public accommodations have closed or shifted to

 remote operation only, and will likely to remain in this state indefinitely. Even as businesses

 reopen, North Dakotans are likely to continue practicing social distancing. Accordingly,

 opportunities to encounter individuals in public spaces will continue to be drastically reduced.




34
   Administrative Order In re: Court Operations Under the Exigent Circumstances Created by
COVID-19, https://www.ndd.uscourts.gov/announce/4-20%20COVID-19%20Order.pdf.
35
   N.D. Sup. Ct. Admin. Order 25 (Mar. 17, 2020) (amended eff. Apr. 15, 2020),
https://www.ndcourts.gov/Media/Default/supreme-
court/AO%2025%20emergency%20order%20amend%20apr%2015.pdf.
36
   Id.


                                                17
     Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 18 of 29



  The Pandemic Has Made the In-Person Signature Gathering and Notarization Requirements
                     under North Dakota Law Unduly Burdensome

      59.     The COVID-19 pandemic makes in-person signature gathering difficult and

dangerous.

      60.     In normal times, collecting signatures in-person is both time and labor intensive.

Collectively, circulators must make hundreds of thousands of interpersonal contacts with the

general public.

      61.     Circulators generally are most successful in collecting signatures at public events

and large gatherings, such as sporting events, festivals, parades, and concerts, and at or near public

buildings, such as libraries. These venues provide the opportunity to encounter a large number

of potential signatories in a short time frame.

      62.     Circulators also depend on meeting eligible electors in front of businesses and retail

locations such as banks, restaurants, movie theaters, amusement parks, and office buildings.

Because of the customer traffic at these locations, canvassers can connect with large numbers of

signatories, and these opportunities are vital to the signature collection process.

      63.     Door-to-door collections are also difficult and dangerous during this pandemic. In

light of public warnings and orders recommending social distancing, many individuals—both

circulators and the people they solicit—cannot and will not risk the close contact that is necessary

to provide, and to obtain, a wet signature in the presence of the circulator.

      64.     Indeed, merely exchanging pens, clipboards, and petition papers back-and-forth

between the circulators and the electors increases the risk of transmitting the disease.

      65.     Circulators rely especially on densely populated areas to collect signatures, and

NDVF had planned significant outreach in Grand Forks, Fargo, and Bismarck. The greatest




                                                  18
     Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 19 of 29



 concentration of COVID-19 cases in North Dakota are in Grand Forks, Cass, and Burleigh

 Counties. 37

       66.      Plaintiff Sinner reasonably fears that contact with an unknown canvasser will

 present an undue risk of exposure and potentially adverse health effects, particularly given her

 severe asthma.

       67.      Plaintiff Altenburg reasonably fears that contact with an unknown canvasser will

 present an undue risk of exposure and potentially adverse health effects, in particular for her

 husband who suffers from a number of chronic illnesses.

       68.      Thus, Plaintiffs Sinner and Altenburg will be unable to sign a petition in support of

 the Proposed Amendment in a manner that satisfies both the formal requirements of North Dakota

 law related to the ballot initiative process, and the orders and recommendations issued by the

 CDC, Governor Burgum, and local officials.

       69.      Plaintiff Oxendahl reasonably fears that she cannot successfully collect signatures

 from electors because of widespread anxiety regarding exposure to serious illness.

       70.      Plaintiff Sawicki reasonably fears that she cannot successfully or safely recruit

 individuals who otherwise would have been willing to become circulators, because of widespread

 fear of exposure to serious illness.

       71.      Thus, North Dakota’s in-person signature requirements, as applied in the COVID-

 19 context, unduly burden Plaintiffs’ fundamental rights, and exacerbate a public health crisis.

 Plaintiff NDVF cannot collect signatures for the Proposed Amendment petition or recruit or

 mobilize others in the manner required by North Dakota law, while also adhering to the orders




37
  North Dakota Health, Coronavirus Cases, https://www.health.nd.gov/diseases-
conditions/coronavirus/north-dakota-coronavirus-cases.


                                                 19
       Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 20 of 29



 and recommendations issued by the CDC, Governor Burgum, and local officials. Absent relief

 from this Court, Plaintiff NDVF will almost certainly be unable to collect the required 26,904

 signatures by the July 6, 2020 filing deadline via the in-person collection of wet signatures.

         72.    In particular, the proscription against electronic signatures, the requirement that

 circulators witness all signatures, and the specification that circulators swear before a Notary

 Public under penalty of perjury that all signatures were gathered in their personal presence, make

 it needlessly difficult and dangerous for Plaintiffs to obtain the required number of signatures in

 the midst of the current pandemic.

     The Coronavirus Pandemic Is Expected to Continue Indefinitely, Precluding Plaintiffs from
                                Meeting the Statutory Deadline

         73.    COVID-19 continues to spread in North Dakota, with no end in sight.

         74.    As of May 4, 2020, the North Dakota Department of Health reported that 1,225

 positive cases of the virus have been confirmed by testing in North Dakota; twenty-five North

 Dakotans have died as a result of this virus. 38 As of May 5, there were 1,203,892 confirmed cases

 and 71,043 deaths in the United States. 39 The number is expected to continue to increase on a

 daily basis for the foreseeable future.

         75.    While federal social distance guidelines were not extended past April 30, 2020,

 President Trump explained that the guidelines were not being renewed “because now the

 governors are doing it.” 40




38
   North Dakota Health, Positive COVID-19 Test Results,
https://www.health.nd.gov/news/positive-covid-19-test-results-30.
39
   Center for Systems Science and Engineering at Johns Hopkins, COVID-19 Dashboard,
https://coronavirus.jhu.edu/map.html.
40
   Kevin Freking & Jill Colvin, President Trump Says He Will Not Extend Federal Social
Distancing Guidelines, TIME, https://time.com/5829434/trump-federal-social-distancing/.


                                                20
     Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 21 of 29



       76.      The current atmosphere created by the pandemic has made signature gathering in

 the regular course impossible. Furthermore, the uncertainty surrounding when the pandemic will

 abate has made it impossible for NDVF to plan how and when it might be able to conduct future

 in-person signature gathering.

North Dakota Has Already Recognized that the Pandemic Requires Changes to Previous Voting
                                          Rules

       77.      On March 26, 2020, Governor Burgum issued an Executive Order intended to

 remain in force for the duration of the emergency, encouraging and mandating a number of actions

 regarding voting. This order sought “[t]o maintain the mitigating measures recommended by

 federal and state health officers, including the exercise of social distancing and eliminating any

 group gathering of more than 10 people.” 41 The order:

             a. Strongly encouraged county commission boards to authorize vote by mail for the

                June 2020 election and establish secure mail ballot drop locations;

             b. Suspended a number of requirements regarding in-person polling places and

                expanded the time period in which counties can open and process mail ballots;

             c. Mandated that the Secretary of State send mail ballot application form, instructions,

                and return envelopes to all individuals listed in the state’s Central Voter File and

                cover costs for those actions; and

             d. Required that at least one assistive ballot marking device be available in an

                accessible location in the county beginning forty days prior to the election. 42




41
   Executive Order 2020-13, https://www.governor.nd.gov/sites/www/files/documents/executive-
orders/Executive%20Order%202020-13%20Elections.pdf.
42
   Id.


                                                 21
     Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 22 of 29



       78.     On April 2, 2020 Governor Burgum issued—and on April 7, 2020 largely

 reaffirmed—an Executive Order strongly encouraging North Dakota school boards to authorize

 vote by mail for the 2020 annual election and any school district special election, and to establish

 secure mail ballot drop locations. For school boards that did so, the Order lifted some polling

 place requirements and expanded the time period in which school board appointed election judges

 can open and process mail ballots. 43

       79.     Jurisdictions across the country have responded to the pandemic by changing the

 processes, rules, and procedures for elections and petitions to make essential adjustments to meet

 these extraordinary circumstances.

       80.     For example, Ohio postponed their 2020 primary election until April 28, 2020. The

 election was conducted almost exclusively by mail and vote centers for in-person voting were

 only open for people who are disabled or who cannot receive mail.

       81.     On March 25, 2020, a Virginia state court granted a preliminary injunction and

 ordered that the number of signatures needed for candidates to enter Virginia’s primary election

 be reduced from 10,000 to 3,000. The court found that “the circumstances as they exist in the

 Commonwealth of Virginia and across the United States are not normal right now,” and that the

 regulations requiring the signatures were not narrowly tailored because they “do[] not provide for

 emergency circumstances, like those that currently exist.” 44




43
    Executive Order 2020-19, https://www.governor.nd.gov/sites/www/files/documents/executive-
orders/Executive%20Order%202020-19%20School%20Board%20Elections.pdf & Executive
Order 2020-19.1, https://www.governor.nd.gov/sites/www/files/documents/executive-
orders/Executive%20Order%202020-19.1.pdf.
44
   See Order, Faulkner v. Virginia Dep’t of Elections, Va. Cir. No. CL 20-1456 (Mar. 25, 2020),
available at https://www.virginiamercury.com/wp-content/uploads/2020/03/3-25-2020-Faulkner-
v.-Virginia-Department-of-Elections-CL-20-1456-Prel....pdf (accessed April 17, 2020).


                                                 22
     Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 23 of 29



       82.     On April 17, 2020 the Massachusetts Supreme Judicial Court, Massachusetts’

 highest court, ordered three forms of relief for candidates seeking access to the ballot: first a

 reduction in the signature requirements by 50%, second an extension of the deadlines for filing

 of signatures, and third, a requirement that the Secretary of State accept electronic rather than

 wet-ink original signatures. The court agreed with petitioners that “these extraordinary times of a

 declared state of emergency arising from the COVID-19 pandemic create an undue burden on

 prospective candidate’s constitutional right to seek elective office.” 45

       83.     On April 20, 2020 a federal court in Michigan granted a motion for preliminary

 injunction reducing the state signature requirement for a candidate to Michigan’s Eleventh

 Congressional District after finding that “the State’s actions in the form of enforcing both the

 Stay-at-Home Order and the statutory ballot-access requirements operate in tandem to impose a

 severe burden” on the Plaintiff. 46

       84.     On April 23, 2020, a federal court in Illinois granted a motion for preliminary

 injunction reducing the number of signatures required for new party and independent candidates

 and allowing for electronic signatures after finding that “[t]he combined effect of the restrictions

 on public gatherings” imposed in response to COVID-19 and the state’s “usual in-person

 signature requirements” for ballot qualification created a “nearly insurmountable hurdle” for

 certain candidates to qualify for the November 2020 general election ballot. Libertarian Party of

 Illinois v. Pritzker, No. 20-cv-2112, 2020 WL 1951687, *4 (N.D. Ill. Apr. 23, 2020).

       85.     On April 29, 2020, the Supreme Judicial Court for Suffolk County in Massachusetts

 granted an Emergency Petition for Declaratory Relief permitting proponents of an initiative


45
 https://www.mass.gov/files/documents/2020/04/17/12931.pdf
46
 Order Granting Motion for Preliminary Injunction, Esshaki v. Whitmer, 2:20-cv-10831, ECF
No. 23, at 4 (Apr. 20, 2020).


                                                  23
      Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 24 of 29



 petition to distribute, collect, and deliver for filing both scanned copies of manually signed

 petitions and electronically signed petitions. 47

     Electronic Signatures Can Be Secure and Verifiable So as to Satisfy the State Interest in
                          Ensuring the Integrity of the Petition Process

        86.     The North Dakota government has identified three classifications of electronic

 signatures “each with an increased level of cost, integrity, authenticity, security, and non-

 repudiation.” 48 These categories are common electronic signatures, secure electronic signatures,

 and digital signatures. Id. “The digital signature process, in conjunction with a digital certificate,

 uses a private key to sign and encrypt the document and a public key to de-crypt and authenticate

 the signature. Digital certificates are typically issued by a trusted third party that verifies facts

 about your identity and issues a certificate that attests to those facts.” Id.

        87.     Services like DocuSign have numerous procedures in place to ensure

 “comprehensive security from start to finish” including a digital audit trail, anti-tampering

 control, and unalterable, systematic capture of signing data. 49 The electronic signatures produced

 by DocuSign therefore qualify as digital signatures under the classifications identified by the state.

        88.     North Dakota has already declared electronic signatures sufficient for other

 purposes. The North Dakota Uniform Electronic Transaction Act allows for the use of electronic

 signatures for contracts and other records in the state. See N.D. Cent. Code Ann. § 9-16. The Act

 dictates that a “signature may not be denied legal effect or enforceability solely because the…

 signature is in electronic form” and that “[i]f a law requires a signature, an electronic signature

 satisfies the law.” Id. at § 9-16-06(1) & (4) (emphasis added).



47
   See Judgment, Dennis et al. v. Galvin, No. SJ-2020-278 (Apr. 29, 2020).
48
   North Dakota Information Technology, Electronic Signature Guidelines,
https://www.nd.gov/itd/standards/electronic-signature-guidelines
49
   DocuSign, Product security, https://www.docusign.com/trust/security/product-security.


                                                     24
       Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 25 of 29



        89.      The North Dakota Uniform Electronic Transaction Act also addresses electronic

 notarization: “[i]f a law requires a signature or record to be notarized, acknowledged, verified, or

 made under oath, the requirement is satisfied if the electronic signature of the person authorized

 to perform those acts, together with all other information required to be included by other

 applicable law, is attached to or logically associated with the signature or record.” Id. at § 9-16-

 10.

        90.      Other states have recognized the security of electronic signatures and have

 encouraged their use for petitions.

              a. In response to the COVID-19 crisis, Governor Philip Murphy of New Jersey issued

                 an executive order mandating that the Secretary of State, county clerks, and

                 municipal clerks “accept petitions with signatures collected via an online form

                 created by the Secretary of State.” 50

              b. Also in response to the COVID-19 crisis, Governor Gretchen Whitmer of Michigan

                 issued an executive order generally encouraging the use of electronic signatures, 51

                 and a petition campaign in Michigan has accordingly launched its digital signature

                 gathering campaign. 52

        91.      The use of an electronic signature rather than the traditional wet signature should

 not interfere with the Secretary of State’s regular process of verifying signatures on petitions.

 North Dakota statute dictates that “[t]he secretary of state shall conduct a representative random



50
   Executive Order No. 105, https://nj.gov/infobank/eo/056murphy/pdf/EO-105.pdf.
51
   Executive Order 2020-41, Encouraging the use of electronic signatures and remote
notarization,
witnessing, and visitation during the COVID-19 pandemic,
https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-525178--,00.html.
52
   Fair and Equal Michigan, Sign our official petition online. It takes just 1 minute.,
https://www.fairandequalmichigan.com/sign.


                                                   25
     Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 26 of 29



sampling of the signatures contained in the petitions by the use of questionnaires, postcards,

telephone calls, personal interviews, or other accepted information-gathering techniques, or any

combination thereof, to determine the validity of the signatures.” N.D. Cent. Code Ann. § 16.1-

01-10. A petition signed with an electronic signature will still contain all of the identifying

information that is used to conduct this check: the date; name; residential address or complete

rural route or general delivery address; and the city, state, and zip code of the signer. The fact that

the signature itself is electronic should have no impact on this process.

                                       CAUSE OF ACTION

COUNT I – UNDUE BURDEN ON BALLOT ACCESS AND RIGHTS TO FREEDOM OF
    SPEECH AND ASSOCIATION UNDER THE FIRST AND FOURTEENTH
               AMENDMENTS OF THE U.S. CONSTITUTION
      92.     Plaintiffs repeat and reallege paragraphs 1 through 91 above.

      93.     Plaintiffs’ rights to petition, speech, and association are protected by the First and

Fourteenth Amendments to the United States Constitution. The circulation of petitions, including

the petition for the Proposed Amendment, is “‘core political speech,’ for which First Amendment

protection is ‘at its zenith.’” Buckley v. Am. Constitutional Law Found., Inc., 525 U.S. 182, 186

(1999) (quoting Meyer v. Grant, 486 U.S. 414, 422 (1988)).

      94.     North Dakota’s in-person signature requirements—specifically, that signatures (1)

be wet signatures rather than electronic signatures, (2) be collected in the physical presence of a

circulator, and (3) that the circulator swear to that fact before a Notary Public—in combination

with federal and state guidance and orders prohibiting certain gatherings and promoting social

distancing due to COVID-19, unduly burden Plaintiffs’ ability to gain access to the ballot and

organize in support of the Proposed Amendment, in violation of Plaintiffs’ rights under the First

and Fourteenth Amendments.




                                                 26
     Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 27 of 29



       95.     When analyzing the constitutionality of petition requirements, a Court “must weigh

‘the character and magnitude of the asserted injury to the rights protected by the First and

Fourteenth Amendments that the plaintiff seeks to vindicate’ against ‘the precise interests put

forward by the State as justifications for the burden imposed by its rule,’ taking into consideration

‘the extent to which those interests make it necessary to burden the plaintiff’s rights.’” Burdick v.

Takushi, 504 U.S. 428, 434 (quoting Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)).

“Regulations imposing severe burdens must be narrowly tailored and advance a compelling state

interest. Lesser burdens, however, trigger less exacting review…” Timmons v. Twin Cities Area

New Party, 520 U.S. 351 (1997).

       96.     Under these circumstances, the burden on Plaintiffs’ core constitutional rights is

severe, operating to freeze the political status quo, exclude the Proposed Amendment from the

ballot, and force Plaintiffs to effectively wait another decade for the next redistricting opportunity.

Thus, the challenged North Dakota statutory and constitutional requirements applying to petitions

are subject to strict scrutiny.

       97.     The petition signature requirements from which Plaintiffs seek relief, as applied

during the current pandemic, cannot survive strict scrutiny, because they are not narrowly tailored

to serve a compelling governmental interest.

       98.     Even if the challenged requirements, in light of the COVID-19 pandemic, are

characterized as less than a severe burden, they still are not sufficiently justified under any level

of scrutiny or balancing.

       99.     Defendant has no cognizable interest in effectively barring the Proposed

Amendment from the ballot. As applied in the current emergency circumstances due to the

COVID-19 pandemic, the requirements of N.D. Const. art. III, § 3, §16.1-01-09 and § 16.1-01-




                                                 27
     Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 28 of 29



10—to the extent they require (1) all signatures be wet, rather than electronic, (2) all petition

signatures to be collected in the presence of the circulator, and (3) the circulator to swear to that

fact in front of Notary Public—are not narrowly tailored to serve a compelling, or even legitimate,

state interest, nor are they sufficiently important to justify the burdens on Plaintiffs’ First and

Fourteenth Amendment rights under any level of review under the current pandemic

circumstances.

       100.   Absent injunctive relief, Plaintiffs will suffer irreparable harm. Plaintiffs have no

adequate remedy at law.

                                    PRAYER FOR RELIEF

WHEREFORE, the Plaintiffs respectfully request that the Court enter an order:

       1.     Declaring that, in the extraordinary situation presented by the coronavirus

              epidemic, the requirements of North Dakota law as described herein and as applied

              to Plaintiffs in their efforts to place the Proposed Amendment on the November 3,

              2020 general election ballot, violate Plaintiffs’ First and Fourteenth Amendment

              rights under the United States Constitution.

       2.     For the November 3, 2020 general election, enjoining Defendant and his agents

              from enforcing, as to the Proposed Amendment brought by NDVF:

              a. The requirement of N.D. Const. art. III, § 3 and N.D. Cent. Code Ann. §16.1-

                  01-09(1) that each signatory signs the petition in the presence of the circulator.

              b. The requirement of N.D. Const. art. III, § 3 and N.D. Cent. Code Ann. §16.1-

                  01-09(1) that each circulator signs an affidavit in the presence of a Notary

                  Public, swearing that each petitioner signed the petition in the presence of the

                  circulator.




                                                28
    Case 3:20-cv-00076-PDW-ARS Document 1 Filed 05/06/20 Page 29 of 29



            c. Any requirement that a petition remain in the physical possession of the

                circulator at all times.

            d. And any other provision of North Dakota law necessary to effectuate the relief

                sought herein.

     3.     Order that the Secretary of State is required to accept the Proposed Amendment

            with the requisite number of electronic signatures. See N.D. Cent. Code Ann. §

            16.1-01-10.

     4.     Award attorney’s fees and costs associated with this litigation; and

     5.     Provide any additional relief the Court deems just, proper, and appropriate.

Dated: May 6, 2020                             Respectfully submitted,

                                               /s/ Timothy Purdon
Ruth Greenwood*                                Timothy Purdon
Campaign Legal Center                          Robins Kaplan LLP
125 Cambridgepark Drive                        1207 West Divide Avenue, Suite 200
Cambridge, MA 02140                            Bismarck, ND 58501
(202) 560-0590                                 (701) 255-3000
rgreenwood@campaignlegal.org                   tpurdon@robinskaplan.com

Robert Weiner*                                 Timothy Billion
Mark Gaber*                                    Robins Kaplan LLP
Christopher Lamar*                             140 North Phillips Avenue, Suite 307
Simone Leeper*                                 Sioux Falls, SD 57104
Campaign Legal Center                          (605) 335-1300
1101 14th Street NW, Suite 400                 tbillion@robinskaplan.com
Washington, DC 20005
(202) 736-2200                                 Annabelle E. Harless*
rweiner@campaignlegal.org                      Campaign Legal Center
mgaber@campaignlegal.org                       55 W. Monroe St., Ste. 1925
clamar@campaignlegal.org                       Chicago, IL 60603
sleeper@campaignlegal.org                      (312) 312-2885
                                               aharless@campaignlegal.org

                                               Attorneys for the Plaintiff
                                               * Pro Hac Vice admissions forthcoming




                                             29
